UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2010 PATHFINDER BANCORP, INC. (Exact name of Registrant as specified in its charter) Commission File Number 000-23601 Federal 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Registrant’s Telephone Number including area code) Not Applicable Former Name or Former Address, If Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 16, 2010, Pathfinder Bancorp, Inc., the mid-tier holding company of Pathfinder Bank, (NASDAQ SmallCap Market; symbol: PBHC, listing: PathBcp)announced that the Company has declared a cash dividend of $.03 per share on the Company’s common stock relating to the fiscal quarter ending December 31, 2010.The dividend will be payable to all shareholders of record on January 14, 2011 and will be paid on February 3, 2011. A copy of the press release is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits The following exhibit is furnished with this report: Exhibit No.Description 99.1Press release issued by Pathfinder Bancorp, Inc. on December 21, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:December 21, 2010 By: /s/ Thomas W. Schneider Thomas W. Schneider President and Chief Executive Officer EXHIBIT INDEX 99.1Press release dated December 21, 2010
